Citation Nr: 1111075	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-18 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Propriety of the reduction in rating from 10% to noncompensable for keloid, chest, (hereinafter keloid scars), as of January 8, 2008.

2.	Entitlement to an increased rating for keloid scars.

3.	Entitlement to a compensable rating for atrophic gastritis.

4.	Entitlement to a rating in excess of 10 percent for undiagnosed illness manifested by memory impairment/lack of concentration (claimed as anxiety).

5.	Entitlement to a rating in excess of 10 percent for undiagnosed illness manifested by sleep disturbance/insomnia and fatigue (claimed as anxiety).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In his May 2009 VA Form 9 the Veteran withdrew his claims of service connection for right heel pain, a cervical spine disorder, and herpes.  As such, the only issues before the Board are listed above.  

The Veteran testified before the undersigned at a September 2009 Board hearing.  The transcript has been associated with the claims file.

The issue of entitlement to a compensable evaluation for atrophic gastritis, as well as the issues of entitlement to an increased evaluation for keloid scars, undiagnosed illness manifested by memory impairment/lack of concentration and undiagnosed illness manifested by sleep disturbance/insomnia and fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. A May 2008 rating decision reduced the evaluation for the Veteran's service-connected keloid scars from 10% to 0% effective January 8, 2008.

2. As of January 8, 2008, the 10 percent evaluation for the Veteran's service-connected keloid scars had been in effect for more than five years.

3. The January 2008 VA examination, the only examination on which the reduction is based, was inadequate for the purposes of reducing the evaluation assigned for service-connected keloid scars.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected keloid scars from 10% to 0% was not proper, and the 10% disability evaluation is restored from January 8, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 4.1, 4.3, 4.7, 4.21 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Initially, the Board observes that, with respect to the issue of the propriety of the reduction of the evaluation assigned for the Veteran's keloid scars, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Rating Reduction

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.

Prior to reducing a Veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1).  Where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.

In this case, the Board notes that such notice was not sent; however, it was also not required.  In the decision issued in May 2008, the RO reduced the evaluation of keloid scars to 0 percent effective January 8, 2008, based on findings at a January 2008 VA examination.  This decision also granted an increased evaluation from 0 percent to 10 percent for a right ankle sprain with deformity of distal tibia, effective January 5, 2006, which resulted in the Veteran's total disability compensation being continued at 50 percent.  Thus, the overall effect of the May 2008 decision was to have no effect on the Veteran's combined disability evaluation.  That being the case, the notice as described under 38 C.F.R. § 3.105(e) was not required in the instant case.  The Board will now consider the propriety of the rating reduction.

At the time of the reduction in the instant case, a 10 percent rating for the Veteran's service-connected keloid scars had been continuously in effect since September 1, 1995, a period of over 5 years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that, where a Veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  A rating that has been in effect for more than 5 years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993); Kitchens v. Brown, 7 Vet. App. 320 (1995).

Initially, the Board observes the RO did not properly apply the regulations regarding the procedure for reductions in ratings.  See 38 C.F.R. § 3.344(a).  In the instant case, the Veteran was provided only one VA examination, in January 2008, prior to the reduction in the disability evaluation for his service-connected keloid scars.  Furthermore, in reviewing the January 2008 VA examination report, the Board finds the examination is inadequate to serve as a basis for reducing the Veteran's disability evaluation for keloid scars.  In this regard, the Board observes that the Veteran was afforded a single VA examination for eight of his claims.  The Veteran's keloid scars were minimally examined and there is nothing in the VA examination report to indicate the Veteran was asked about the day-to-day pain of his keloid scars, if any.  In addition, the January 2008 VA examiner indicated there was no c-file available for review.  In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court noted that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.  As such, the January 2008 VA examination may not be relied on as the basis to reduce the Veteran's disability evaluation for service-connected keloid scars.  Furthermore, as the January 2008 VA examination was the only examination provided to the Veteran prior to the May 2008 reduction, there is no adequate VA examination of record on which to rely in substantiating the reduction of the Veteran's disability evaluation for keloid scars.

Accordingly, the Board finds that the reduction in the evaluation for service-connected keloid scars to a noncompensable evaluation was improper, and the 10 percent disability evaluation is restored, effective January 8, 2008


ORDER

The reduction of the disability rating for the Veteran's service-connected keloid scars from 10 percent to 0 percent was not proper; the 10 percent disability evaluation is restored effective January 8, 2008.


REMAND

As noted above, the Board finds that the RO's reduction in disability rating for the Veteran's keloid scars was not proper.  With regard to the Veteran's claim for an increased rating, the Board finds a new VA examination should be provided.  

In the January 2008 VA examination, the examiner noted that the Veteran had 3 keloid scars on his chest measuring 20 cm, 5 cm, and 3 cm, respectively.  The examiner noted the keloids were raised, were not tender or adherent, and had no discharge coming from them.  However, at the September 2009 Board hearing, the Veteran indicated that his keloid scars could become painful and irritated when he wore rough shirts or shirts with buttons or zippers.  The Veteran also indicated the scars were more irritated when the weather was hot.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that another VA examination and medical opinion are necessary to determine the current severity and manifestations of the Veteran's service-connected keloid scars.   

The Veteran currently has a noncompensable rating for his atrophic gastritis.  Under 38 C.F.R. § 4.114, Diagnostic Code 7307, atrophic gastritis is noncompensable.  However, chronic hypertrophic gastritis (identified by gastroscope) warrants a 10 percent evaluation where there are small nodular lesions, and symptoms.  A 30 percent evolution is warranted where there are multiple small eroded or ulcerated areas, and symptoms.  Id.  A 60 percent evaluation is warranted where there are severe hemorrhages, or large ulcerated or eroded areas.

The Board notes that the Veteran was afforded a VA examination in January 2008 to determine the current level of severity of his atrophic gastritis.  The examiner noted that the Veteran was diagnosed with atrophic gastritis in 1996, which was again reported in a 2002 endoscopy.  The examiner noted the Veteran had not had any gastric malignancy or upper gastrointestinal bleed.  Ultimately the examiner diagnosed the Veteran with atrophic gastritis.  However, there is no explanation as to how hypertrophic gastritis was ruled out, or why a gastroscope was not used.  As such, the claim should be remanded for a new VA examination. See Barr, supra.

For increased rating claims, such as the two undiagnosed illness claims here, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination for his memory impairment and sleep disturbances in January 2008, over three years ago.  In a July 2009 Informal Hearing Presentation the Veteran's representative raised the issue that the Veteran's memory impairment and sleep disturbances had worsened since the January 2008 VA examination.  At the September 2009 Board hearing, the Veteran also indicated that his condition had worsened since the January 2008 VA examination.

The Board notes that in reviewing the Veteran's records, there is evidence suggesting the Veteran's condition may have worsened since his previous VA examination.  At the September 2009 Board hearing, the Veteran indicated he had been told he was restricted from the VA Medical Center (VAMC) in Dunedin and needed to transfer to another VAMC.  The Veteran's representative raised the issue that this showed his condition was worsening as he was not even permitted to go to the VAMC he had regularly been seen at.

At the September 2009 Board hearing, the Veteran indicated he had an upcoming appointment for his undiagnosed illness disorders at a new VAMC.  The Board notes that these records are not contained in the file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's current claim on appeal, VA must undertake efforts to acquire such documents as these records may be material to his claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).

The Board notes that the most current VA treatment records are from May 2008.  On remand, the RO should make efforts to obtain all outstanding VA medical records from May 2008 through the present.  See 38 U.S.C.A. § 5103A(b) (West 2002).



Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all of the Veteran's outstanding VA treatment records for the period from May 2008 to the present.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran should be notified of unsuccessful efforts in this regard so that he has an opportunity to obtain and submit those records for VA review.

2.	Thereafter, the Veteran should be afforded a VA dermatology examination to ascertain the current severity and manifestations of his service-connected keloid scars.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should identify the location of all current keloid scars and report all signs and symptoms necessary for rating the disability, including but not limited to, whether the scars are unstable, painful, deep, or superficial.  

The examiner should provide a complete rationale for any opinions provided.  

2.	After completing #1, schedule the Veteran for a VA examination to determine the current severity of his gastritis.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

Specifically the examiner is asked to determine if the Veteran is suffering from atrophic or hypertrophic gastritis.  Any specialized tests deemed necessary should be conducted.  The examiner should provide a complete rationale for any opinion provided.  

3.	After completing #1, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his undiagnosed illness disorders.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  The examiner should identify the nature, frequency, and severity of his current memory loss/concentration and sleep disturbances/insomnia and fatigue (claimed as anxiety) disorders.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  

The examiner should provide a complete rationale for any opinion provided. 

4.    The Veteran must be advised of the importance of reporting to the scheduled  VA examination and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

5.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


